UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6835


BRIAN KEITH NESBITT,

                Plaintiff - Appellant,

          v.

TIM RILEY, Warden; BRYAN P. STIRLING, Director of the
Department of Corrections; AMY SPENCER; DR. J. R. BEARDEN;
DHO RICHARD TURNER; LAURA CALDWELL; LT. LAWSON, Safety;
ADMIN CAPTAIN NANCE; GARY LANE; INVESTIGATOR LANE; KAREN
MCMORRIS; CAP. JENNETTE GLEN; LT. JASON WEBBER; MAJOR JAMES
PARRIS; CAPTAIN CATHY DUNCAN; DR. T. BYRNE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:14-cv-02788-RMG-PJG)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Keith Nesbitt, Appellant Pro Se.       James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian    Keith    Nesbitt   appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

Nesbitt’s motions for a preliminary injunction and a temporary

restraining order in this 42 U.S.C. § 1983 (2012) action.                    We

have       reviewed     the   record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        Nesbitt    v.   Riley,   No.   0:14-cv-02788-RMG-PJG     (D.S.C.

filed May 1, 2015 & entered May 4, 2015).                 We deny Nesbitt’s

motions for appointment of counsel, a preliminary injunction,

and    a    temporary    restraining    order.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2